Order entered April 11, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00088-CV

                   IN THE ESTATE OF ROBERT S. KAM, DECEASED

                           On Appeal from the Probate Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. PR-11-1368-3

                                            ORDER
       We GRANT the April 1, 2014 motion of attorney John Shumaker to withdraw as counsel

for appellant. We DIRECT the Clerk of this Court to remove John Shumaker as counsel for

appellant.

       Our records reflect that attorney Don D. Ford, III is counsel for appellant. If this is

incorrect, Don D. Ford, III needs to file a motion to withdraw.

                                                      /s/   ADA BROWN
                                                            JUSTICE